Title: From Alexander Hamilton to Oliver Wolcott, Junior, 25 January 1795
From: Hamilton, Alexander
To: Wolcott, Oliver


Sir
Treasury DepartmentJanuary 25. 1795
I have examined the points of which you delivered me a memorandum for consideration.
There is no doubt that the monies arising from foreign loans which have been invested in the purchase of Domestic Debt are to be placed to the account of the loan of 2000000 authorised to be made by the Act of the 12th of August 1790 and will exhaust pro tanto the authority thereby given.
It is equally clear that the installment authorised to be paid to the Bank by the Act of the 3d. of March 1793 is to be carried to the same account and will have the same effect.
It appears to me optional to carry the second installment which has been paid to the Bank either to the abovementioned account or to that of the 12000000 authorised to be borrowed by the Act of the 4th of August 1790. The last will in my opinion be found the most expedient. From the circumstances which attended the last foreign loan if in fact the payment of the 3d. installment must come out of that loan, as from my view of the subject it must, it will fall of course upon the act of the 12th of August 1790.
The monies which have been & shall be paid to foreign officers for principal & interest to the end of 1790 belong to the Act of the 4th of August 1790; so does the sum of 15000 Dollars granted for relief of the Inhabitants of St Domingo.
I am of opinion that the investments in purchases will most properly be considered as proceeding from the first and last loans which were made under the authority of these acts; and consequently the sum to be reserved for interest out of the product of the purchases is 5 ⅌ Cent. What further shall be reserved for principal is discretionary. From the situation of the fund I think the less the better—¼ ⅌ Cent appears to me sufficient. But I hope the fund will be exonerated from that reservation.
I think the whole interest on the Debt to foreign Officers from the time interest ceased to be payable to them ought at once to be carried to the Sinking fund. It has been already settled between us that the principal of that debt ought to constitute a 6 per Cent Stock & the arrears of interest to the end of 1790 a three ⅌ Cent Stock to the credit of the Commissioners of that Fund.
The question how far the authority of the Act of the 12 of August 1790 ought to be deemed to be exhausted will be resolved by adding to the amount of the last 3000000 loan the sums expended previous to that loan in purchases and payments which on the principles above stated are to be carried to the account of this Act. This will likewise settle how far the authority of the Act of the 4th of August has been exhausted.
With great consideration & esteem   I am Sir   Your Obed ser
The Comptroller of the Treasy

